BY THE COURT.
The declaration says in words, the said note was endorsed to M’Dowell; that is sufficient after verdict. The want ■of an ad damnum in the writ, if of any importance, is cured. The endorsement on the writ shows what the suit is for; the defendant appeared in court and obtained his discharge on common bail, and should then have raised the objection to the form of the writ. ■Omitting to do so then, he waives the objection, and the plaintiff claiming damages in his declaration, supplies the defect. The ^omission to enter a technical appearance in our practice is of [763 no consequence.
The judgment is affirmed, with costs.
[Summons — how waived; Whitehead v. Post, 3 W. L. M. 195, :200; Kerns v. Roberts, 3 W. L. M. 604, 608.]